Appeals from D. C. Idaho. Motion of appellants in No. 81-1282 to expedite consideration of the jurisdictional statement granted. The motion, in all other respects including the request to expedite plenary consideration, is denied. Motion of Democratic National Committee for leave to file a brief as amicus curiae in No. 81-1282 granted. Motions for leave to file briefs as amici curiae in Nos. 81-1282 and 81-1283 by the following are granted: American Federation of Labor and Congress of Industrial Organizations et al.; Thomas P. O’Neill, Jr., et al.; Jake Garn et al.; Joseph E. Brennan, Governor of Maine, et al.; American Bar Association; and ERAmerica et al. Motion of Charles Robb, Governor of Virginia, et al. for leave to join the motion of Joseph E. Brennan, Governor of Maine, et al. in Nos. 81-1282 and 81-1283 is granted. Further consideration of question of jurisdiction postponed to hearing of cases on the merits. The cases are consolidated with Nos. 81-1283 and 81-1313, infra. The judgment of the United States District Court for the District of Idaho is stayed pending the sending down of the judgment of this Court. Reported below: 529 F. Supp. 1107.